Citation Nr: 0815757	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-00 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for service-connected major depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel




INTRODUCTION

The veteran had active service from June 1958 to November 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina, granting the veteran service 
connection at a 50 percent disability rating for major 
depressive disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to an initial 
disability rating in excess of 50 percent for his service-
connected major depressive disorder.  However, the veteran 
has not been given a VA examination to determine the degree 
of his major depressive disorder since December 2003.  
Additionally, the veteran stated in his December 2004 appeal 
to the Board that he did not feel there was sufficient 
evidence of record in regard to his home life, his family, 
and his inability to maintain employment.  Further 
development is necessary before appellate review may proceed.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded the 
opportunity to identify or submit any 
alternative evidence which might assist 
him to substantiate the claims, including, 
but not limited to, employment clinical 
records during the period from July 2003 
to the present, insurance records, 
statements from employers, fellow 
employees, or others who may have observed 
relevant symptoms, examinations for 
education or insurance purposes, and the 
like.

2. VA or private treatment records since 
December 2003 should be obtained and 
associated with the claims file.  

3. Make arrangements with the appropriate 
medical facility for the veteran to be 
afforded an examination to determine the 
current severity of his service-connected 
major depressive disorder.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed necessary 
should be performed, and a GAF score 
should be assigned by the examiner.  The 
examiner should specify the time period 
represented by the assigned GAF score.  
 The examiner should also discuss to what 
degree, if any, the veteran's depression 
impairs his ability to develop 
relationships and maintain employment.

Additionally, the examiner should 
determine whether the severity of the 
veteran's depression has remained the same 
throughout the evaluation period (since 
July 29, 2003), or whether the veteran's 
depression has increased or decreased in 
severity at any time during the evaluation 
period.  If there has indeed been 
fluctuation in degree of the veteran's 
depression since July 29, 2003, the 
examiner should provide an opinion which 
describes the severity of increased 
disability or the level of improvement 
during any period of increased or 
decreased disability, assign a GAF score 
for each period of increased or decreased 
disability, and assign dates reflecting 
the beginning date and ending date 
corresponding with the fluctuation in 
severity of the veteran's depression. 

4. After completion of the above, the 
claim should be reviewed in light of any 
new evidence, and it should be determined 
if the veteran's claims can be granted.  
If the claim is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



